Citation Nr: 9911075	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychophysiological 
gastrointestinal reaction.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating determination 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  

At the time of his July 1997 personal hearing, the veteran 
withdrew his appeal as to the issue of service connection for 
residuals of fractured feet.  As such, the Board will not 
address this issue.  38 C.F.R. § 20.204 (1998).


REMAND

A review of the record demonstrates that the veteran 
requested service connection for a gastrointestinal condition 
in June 1996.  In November 1996, the RO denied service 
connection for a psychophysiological gastrointestinal 
reaction.  In his February 1997 notice of disagreement, the 
veteran requested service connection for his gastrointestinal 
reaction.  In March 1997, the RO issued a statement of the 
case listing the issue as entitlement to service connection 
for a psychophysiological gastrointestinal reaction.  In his 
May 1997 substantive appeal, the veteran again requested 
service connection for his gastrointestinal condition.  All 
subsequent supplemental statements of the case that have been 
issued address only the issue of entitlement to service 
connection for a psychophysiological gastrointestinal 
reaction.  

The Board notes that a psychophysiological gastrointestinal 
reaction is classified as a psychiatric disorder.  The 
veteran has requested service connection for a 
gastrointestinal condition.  The RO has not addressed the 
issue of service connection for a gastrointestinal disorder 
on a direct basis.  The Board finds that the issues of 
service connection for a gastrointestinal disorder, either as 
part of a psychophysiological disorder, or on a direct basis, 
are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet.App. 180 (1991).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in Crowe v. Brown, 7 Vet. App. 
238 (1994), that even if the veteran's disability is properly 
found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a).

Moreover, any adjudication must be determined based upon 
independent medical judgment, rather than the superimposed 
judgment of the adjudicator, and in this case, there is 
inadequate medical opinion in the file to answer many of the 
pertinent questions pursuant to Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should consider the claim of 
service connection for a gastrointestinal 
disorder on a direct basis.  If the RO 
finds that the veteran's claim is well 
grounded, the following development 
should be performed as it relates the 
veteran's claim for service connection 
for a gastrointestinal disorder on a 
direct basis.  Regardless of whether the 
claim of service connection for a 
gastrointestinal disorder on a direct 
basis is found to be well-grounded, the 
below listed development should be 
performed as it relates to the claim of 
service connection for a 
psychophysiological gastrointestinal 
disorder.

2.  The RO should request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
psychiatric or gastrointestinal problems 
prior to and subsequent to service.  
After securing the necessary release(s), 
the RO should obtain legible copies of 
all records not already contained in the 
claims folder, to include any identified 
VA clinic or medical center.  Once 
obtained, all records must be associated 
with the claims folder.

3.  Thereafter, the RO should arrange for 
a VA psychiatric and gastrointestinal 
examinations to determine the nature and 
etiology of any gastrointestinal disorder 
or psychophysiological gastrointestinal 
condition that may be present.  The 
claims folder and a copy of this remand 
must be made available for review prior 
to the examination.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.  

Following a comparison of their 
respective findings, the examiners are 
requested to render the following 
opinions:  

(a) Does the veteran currently have a 
gastrointestinal disorder or a 
psychophysiological gastrointestinal 
reaction disorder?  If so, what are the 
etiologies of these disorders? 

(b) Did the veteran have a 
gastrointestinal disorder or a 
psychophysiological gastrointestinal 
reaction disorder at the time of his 
entrance into service, and if so, what 
was the nature of this disability? 

(c) If the veteran entered service with 
either a gastrointestinal disorder or a 
psychophysiological gastrointestinal 
reaction disorder, did this disorder 
increase in severity during service and 
if so, did the increase in severity 
represent simply a temporary or 
intermittent flare-up of the preservice 
condition without worsening of the 
underlying condition or did the increase 
in severity represent a worsening of the 
underlying condition beyond the natural 
progress of the disorder?

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  Thereafter, the RO should issue a 
rating determination on the issue of 
service connection for a gastrointestinal 
disorder on a direct basis and inform the 
veteran of his appellate rights.  The RO 
should also readjudicate the claim of 
service connection for a 
psychophysiological gastrointestinal 
reaction disorder.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


